DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to preliminary amendments filed on 04/21/2022. 
	Claims 1-19 were previously presented in the preliminary amendment filed on 02/04/2022, and claim 20 has been cancelled.
	Claims 1-19 remain pending.

Claim Objections
Claims 1, 2, 6-9, 11, 18 and 19 are objected to because of the following informalities:  

2.	Claims 1, 2, 6-9, and 11 recite instances of “the steps” or “the step” which do not refer to any previously disclosed step(s). Applicant is urged to amend these recitations to “steps” or “a step”, respectively, in order to avoid improper antecedent basis as these steps refer to newly introduced steps.

3.	Claims 7 and 19 recite “the first and second digital content renderers” and claim 18 recites “the first and/or second digital content renderer”. Applicant is urged to amend these recitations to, “the first digital content renderer and the second digital content renderer” and “the first digital content renderer and/or the second digital content renderer”, respectively, in order to provide clear and proper antecedent basis for both the first digital content renderer and the second digital content renderer.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reasons:

4.	Claims 1 and 12 recite receiving a request from the second digital content renderer for “the changed content”. The claims previously disclose receiving a communication indicating a change in content, and subsequently disclose transmitting data enabling the changed content to be rendered. It is unclear whether the request in response to the indication of the change in content is for the changed content itself or for the data enabling the changed content.
	For purposes of examination, it is interpreted that the request from the second digital content renderer is for the data enabling the changed content to be rendered.
	Claims 2-11 and 13-19 are rejected in view of their respective dependencies from claims 1 and 12.

5.	Claims 1 and 12 recite, in the second to last limitation, transmitting “data enabling the changed content to be rendered” and subsequently recite, in the last limitation of the claims, receiving “the data enabling the changed content to be rendered”. It is unclear how this data can be transmitted to the second digital content renderer prior to the data being received.
	For purposes of examination, it is interpreted that changes which are received from the first digital content renderer are then transmitted to the second digital content renderer.
Claims 2-11 and 13-19 are rejected in view of their respective dependencies from claims 1 and 12.

6.	Claim 2 recites “retrieving the data enabling the changed content to be rendered from a database” however claim 1, from which claim 2 depends, recites receiving “the data enabling the changed content to be rendered, wherein the data is received from the first digital content renderer”. It is therefore unclear whether the data enabling the changed content to be rendered is received/retrieved from the first digital content renderer or from a database.
	For purposes of examination, it is interpreted that data regarding changed content is maintained in a database.

7.	Claim 9 recites “the volume”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as reciting “a volume”.
	Claim 10 is rejected in view of its dependency from claim 9.

8.	Claim 10 recites “the resolution”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as reciting “a resolution”.

9.	Claim 11 recites “the rendering of the changed content on the second digital content renderer”. Although claim 1, from which claim 11 depends, discloses transmitting data enabling the changed content to be rendered on the second digital content renderer, the claims lack antecedent basis for the second digital content renderer actually rendering the changed content.
	For purposes of examination, this claim is interpreted as reciting “measuring a time from the change in content rendered on the first digital content renderer to rendering of the changed content on the second digital content renderer”, removing “the” from “the rendering”.

Comments Regarding Examination

10.	Claims 3-6, 14, and 17-19 recite instances of “and/or”. It is noted that, applying the broadest reasonable interpretation to the claims, it is understood that in each of these instances only require that one of the alternatives provided in these limitations be required to be within the scope of the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 1-4, 6, 7, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saliba et al. (US 2008/0059656) in view of De Goes (US 2010/0257457).

Regarding claim 1, Saliba teaches a method for synchronising content between two or more digital content renderers, the method comprising the steps of: 
receiving over a first communication channel (a server 120 and two or more client computing devices, such as first computing device 102 and second computing device 132 coupled with each other via a networking fabric, [0012]; notify the status communication layer 116/146 of the created/updated resource, and may direct the status communication layer 116/146 to send a notification to the server 120 of the created/updated content, [0028]) a first communication indicating a change (receiving notifications of created/updated content from various computing devices 102/132, [0015]) in content on a first digital content renderer (the computing device 102/132 further comprise browsers 118/148, [0013]); 
transmitting over the first communication channel to a second digital content renderer, a second communication indicating the change in content on the first digital content renderer (notifying other associated computing devices 102/132 of the created/updated content of the various reporting associated computing devices 102/132, [0015]; send a notification to those other associated computing devices 102/132, [0020]); 
receiving over a second communication channel (initiate a TCP/IP peer-to-peer connection between the two agents 104/134 of the computing devices 102/132, [0033]; direct a communication manager of the agent to establish a peer-to-peer network communication connection with the computing device having the created/updated content, block 214b, [0039]) a request from the second digital content renderer for the changed content (Once a connection has been established, the communication manager 112/142 may communicate a request for the created/updated content from the resource transfer layer 110/140 to the other resource transfer layer 110/140 that has the created/updated content stored in a memory structure, [0033]; Upon establishing the connection, the resource transfer layer of the computing device may request, through its communication manger, the created/updated resource from the other computing device, block 216b, [0039]); 
transmitting over the second communication channel to the second digital content renderer data of the changed content to be on the second digital content renderer (The other resource transfer layer 110/140 may then provide the resource through one of its transfer agents 114/144, [0033]; Upon receiving the request, the resource transfer layer of the other computing device, having already retrieved the created/updated resource (see FIG. 2a and the description above in reference to that figure), may provide the created/updated resource (or, if updated, may provide only the differences comprising the update) to the computing device requesting the resource, [0039]); and 
receiving over the second communication channel the data of the changed content, wherein the data is received from the first digital content renderer (The other resource transfer layer 110/140 may then provide the resource through one of its transfer agents 114/144, [0033]; Upon receiving the request, the resource transfer layer of the other computing device, having already retrieved the created/updated resource (see FIG. 2a and the description above in reference to that figure), may provide the created/updated resource (or, if updated, may provide only the differences comprising the update) to the computing device requesting the resource, [0039]).  
However, Saliba does not explicitly disclose the content is rendered, or that the data enables the changed content to be rendered.
De Goes teaches a change in content (the system receives from the local participant one or more local modifications that alter the content, [0034]; the system receives from a local participant modifications to content associated with a project, [0041]) rendered on a first digital content renderer (user interface associated with the editing session for displaying the content, [0034]); and
data enabling the changed content to be rendered (the system sends the local participant’s modifications to one or more computer systems associated with the determined one or more other participants associated with the same task, [0042]; displays one collaborator’s changes to another collaborator, [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content in the system/method of Saliba as suggested by De Goes in order to expand the functionality of the content synchronization. One would be motivated to combine these teachings because it would allow efficient, non-disruptive and selective sharing of edits and modifications to content among multiple participants and devices.

Regarding claim 2, Saliba teaches the method of claim 1 further comprising the step of retrieving the data enabling the changed content to be received from a database (the other resource transfer layer 110/140 that has the created/updated content stored in a memory structure, [0033]).  
	However, Saliba does not explicitly disclose the changed content to be rendered.
	De Goes teaches changed content to be rendered (user interface associated with the editing session for displaying the content, [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content in the system/method of Saliba as suggested by De Goes in order to expand the functionality of the content synchronization. One would be motivated to combine these teachings because it would allow real-time sharing of edits and modifications to content to be displayed for multiple participants.

Regarding claim 3, Saliba teaches the method according to claim 1, wherein the content is any one or more selected from: audio, video, image, text, and graphics (locally stored resources that have been created and received by the computer systems, such as documents, photos, audio and video files, and databases, [0002]) and/or wherein the change in content is: addition of content, removal of content, movement of content, change in colour, change in size, change in orientation, change in order, and/or change in volume (a created/delete/move/updated content notification from an agent, [0019]).  

Regarding claim 4, Saliba teaches the method according to claim 1, wherein the first communication channel includes a communication layer and the first communication is received by the communication layer and the second communication is transmitted by the communication layer (status communication layers 116/146 equipped to notify an agent services component 122 of the server 120 of the creating/updating of content, [0014]), and/or; 2Application No. 17/539,608Docket No.: 007676.00062\US Second Preliminary Amendment 
the second communication channel includes an application layer and the request is received by the application layer and the changed content is transmitted by the application layer.  

Regarding claim 6, Saliba teaches the method according to claim 1 further comprising the step of detecting a change in content on the first digital content renderer (An agent 104/134 may monitor computing device 102/132 content for the creation of new resources and the updating of existing resources, [0026]) and in response generating the first communication including an indication of the change in content (the resource transfer layer 110/140 may notify the status communication layer 116/146 of the created/updated resource, and may direct the status communication layer 116/146 to send a notification to the server 120 of the created/updated content, including the name of the resource and its path, [0028]).  
	However, Saliba does not explicitly disclose the content is rendered on the first digital content renderer.
	De Goes teaches a change in content (the system receives from the local participant one or more local modifications that alter the content, [0034]; the system receives from a local participant modifications to content associated with a project, [0041]) rendered on the first digital content renderer (user interface associated with the editing session for displaying the content, [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content in the system/method of Saliba as suggested by De Goes in order to expand the functionality of the content synchronization. One would be motivated to combine these teachings because it would allow real-time sharing of edits and modifications to content to be displayed for multiple participants.

Regarding claim 7, Saliba does not explicitly disclose the method according to claim 1 further comprising the step of communicating audio and/or video content between the first and second digital content renderers using the first communication channel.  
	De Goes teaches the step of communicating audio and/or video content between first and second digital content renderers using a first communication channel (The messaging component can include a text, audio, or video chat system, [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include communication of audio and video in the system/method of Saliba as suggested by De Goes in order for users of devices to efficiently delivery shared media content. One would be motivated to combine these teachings in order to enhance the experience of time-time content collaboration.

Regarding claim 12, Saliba teaches a system for synchronising content between two or more digital content renderers comprising: 
a first communication channel (status communication layers 116/146, [0014]); 
a second communication channel (establish a peer-to-peer network connection with the other computing device 102/132, [0029]); 
at least one processor (Processor(s) 302 of FIG. 3); and 
memory storing computer-executable instructions (Mass storage 306 of FIG. 3) that, when executed by the at least one processor, cause the system to: 
receive over the first communication channel (a server 120 and two or more client computing devices, such as first computing device 102 and second computing device 132 coupled with each other via a networking fabric, [0012]; notify the status communication layer 116/146 of the created/updated resource, and may direct the status communication layer 116/146 to send a notification to the server 120 of the created/updated content, [0028]) a first communication indicating a change (receiving notifications of created/updated content from various computing devices 102/132, [0015]) in content on a first digital content renderer (the computing device 102/132 further comprise browsers 118/148, [0013]); 
transmit over the first communication channel to a second digital content renderer, a second communication indicating the change in content on the first digital content renderer (notifying other associated computing devices 102/132 of the created/updated content of the various reporting associated computing devices 102/132, [0015]; send a notification to those other associated computing devices 102/132, [0020]); 
receive over the second communication channel (initiate a TCP/IP peer-to-peer connection between the two agents 104/134 of the computing devices 102/132, [0033]; direct a communication manager of the agent to establish a peer-to-peer network communication connection with the computing device having the created/updated content, block 214b, [0039]) a request from the second digital content renderer for the changed content (Once a connection has been established, the communication manager 112/142 may communicate a request for the created/updated content from the resource transfer layer 110/140 to the other resource transfer layer 110/140 that has the created/updated content stored in a memory structure, [0033]; Upon establishing the connection, the resource transfer layer of the computing device may request, through its communication manger, the created/updated resource from the other computing device, block 216b, [0039]); 
transmit over the second communication channel to the second digital content renderer data enabling the changed content on the second digital content renderer (The other resource transfer layer 110/140 may then provide the resource through one of its transfer agents 114/144, [0033]; Upon receiving the request, the resource transfer layer of the other computing device, having already retrieved the created/updated resource (see FIG. 2a and the description above in reference to that figure), may provide the created/updated resource (or, if updated, may provide only the differences comprising the update) to the computing device requesting the resource, [0039]); and 
receive over the second communication channel the data of the changed content, wherein the data is received from the first digital content renderer (The other resource transfer layer 110/140 may then provide the resource through one of its transfer agents 114/144, [0033]; Upon receiving the request, the resource transfer layer of the other computing device, having already retrieved the created/updated resource (see FIG. 2a and the description above in reference to that figure), may provide the created/updated resource (or, if updated, may provide only the differences comprising the update) to the computing device requesting the resource, [0039]).  
However, Saliba does not explicitly disclose the content is rendered, or that the data enables the changed content to be rendered.
De Goes teaches a change in content (the system receives from the local participant one or more local modifications that alter the content, [0034]; the system receives from a local participant modifications to content associated with a project, [0041]) rendered on a first digital content renderer (user interface associated with the editing session for displaying the content, [0034]); and
data enabling the changed content to be rendered (the system sends the local participant’s modifications to one or more computer systems associated with the determined one or more other participants associated with the same task, [0042]; displays one collaborator’s changes to another collaborator, [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content in the system/method of Saliba as suggested by De Goes in order to expand the functionality of the content synchronization. One would be motivated to combine these teachings because it would allow efficient, non-disruptive and selective sharing of edits and modifications to content among multiple participants and devices.

Regarding claim 14, Saliba teaches the system of claim 12 further comprising: 
a communication layer configured to receive the first communication (status communication layers 116/146 equipped to notify an agent services component 122 of the server 120 of the creating/updating of content, [0014]) and to transmit the second communication (to receive from the agent services component 122 notification that content has been created/updated on another computing device 102/132, [0014]), and/or 
an application layer configured to receive the request and to transmit the changed content.  

Regarding claim 15, Saliba teaches the system according to claim 12 further comprising a database configured to store the data enabling the changed content (the other resource transfer layer 110/140 that has the created/updated content stored in a memory structure, [0033]).
	However, Saliba does not explicitly disclose the changed content to be rendered.
	De Goes teaches data enabling the changed content to be rendered (the system sends the local participant’s modifications to one or more computer systems associated with the determined one or more other participants associated with the same task, [0042]; displays one collaborator’s changes to another collaborator, [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable real-time collaboration of displayed content in the system/method of Saliba as suggested by De Goes in order to expand the functionality of the content synchronization. One would be motivated to combine these teachings because it would allow real-time sharing of edits and modifications to content to be displayed for multiple participants.

Regarding claim 17, Saliba does not explicitly disclose the system according to claim 12, wherein the first communication and/or the second communication are application programming interface, API, messages.  
	De Goes teaches wherein a first communication and/or a second communication are application programming interface, API, messages (The communication component 150 may invoke operating system application-programming interfaces (APIs), such as a sockets layer, to communicate, [0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize APIs in the system/method of Saliba as suggested by De Goes for real-time communications functionality. One would be motivated to combine these teachings because one would recognize the use of APIs to allow applications to talk to each other.


12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saliba-De Goes in view of Venkatesh et al. (US 6,256,637).

Regarding claim 5, Saliba-De Goes do not explicitly disclose the method of claim 4 wherein the communication layer and/or the application layer are provided by one or more virtual servers.  
	Venkatesh teaches wherein a communication layer and/or an application layer are provided by one or more virtual servers (A middle application server layer represented by one or more virtual machine servers 200 (only one shown) that handle information, in the form of objects, including sharing of objects, column 4 lines 21-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one or more virtual machine servers as an application layer in the system/method of Saliba-De Goes as suggested by Venkatesh in order to efficiently process the communication of objects between multiple devices over a network. One would be motivated to combine these teachings because virtual machines would offer increased adaptability in supporting multiple, simultaneous access to shared objects.


13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saliba-De Goes in view of White (US 2005/0278423).

Regarding claim 8, Saliba-De Goes do not explicitly disclose the method according to claim 1 further comprising the step of providing the first digital content renderer with an indication that the changed content has been rendered by the second digital content renderer.  
	White teaches a step of providing a first digital content renderer with an indication that changed content has been rendered by a second digital content renderer (The upstream participant communications devices 140, 150 communicate the synchronization confirmation 220 via the communications network 130 to the server 112. The synchronization confirmation 220 acknowledges the successful presentation of the synchronized object on each of the P2P participant communication devices, [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a synchronization confirmation in the system/method of Saliba-De Goes as suggested by White in order to inform a host when objects have been successfully synchronized on participating devices. One would be motivated to combine these teachings so that the host can determine when to proceed or when to delay subsequent content sharing.  


14.	Claims 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saliba-De Goes in view of Patel et al. (US 2017/0310926).

Regarding claim 9, Saliba-De Goes do not explicitly disclose the method according to claim 1 further comprising the step of reducing or increasing the volume of data enabling the changed content to be rendered on the second digital content renderer according to a bandwidth of the second communication channel.  
	Patel teaches a step of reducing or increasing a volume of data enabling changed content to be rendered on a second digital content renderer according to a bandwidth of a second communication channel (first electronic device 105 may determine that bandwidth is limited, and thus, not all of the primary and secondary content delivered thereto/thereby may be received or provided at a highest or current resolution or accuracy. In such a case, either a primary or secondary content may be altered (e.g., by reducing the resolution thereof) to such that the bandwidth limitation may be removed, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine bandwidth limitations in the system/method of Saliba-De Goes as suggested by Patel in order alter content to maintain efficient delivery. One would be motivated to combine these teachings because reducing resolution of content would allow for the content to continue to be shared regardless of bandwidth limitations.

Regarding claim 10, Saliba-De Goes do not explicitly disclose the method of claim 9, wherein the volume of data is reduced or increased by changing the resolution of the changed content.  
Patel teaches wherein the volume of data is reduced or increased by changing a resolution of the changed content (This alternation may include reducing the video or audio resolution of secondary content 270, [0101]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine bandwidth limitations in the system/method of Saliba-De Goes as suggested by Patel in order alter content to maintain efficient delivery. One would be motivated to combine these teachings because reducing resolution of content would allow for the content to continue to be shared regardless of bandwidth limitations.

Regarding claim 18, Saliba-De Goes do not explicitly disclose the system according to claim 12 further comprising a video camera and/or microphone provided locally to the first and/or second digital content renderer.  
	Patel teaches a video camera and/or microphone provided locally to a first and/or second digital content renderer (circuitry 230 may include camera lenses and modules, including flashes to be operation in connection therewith, that may be used to capture secondary content, as will be described herein, motion or light sensors, infrared input/outputs, and so on, [0048]; Audio component 245 may include speakers, microphones, headphone or other jacks or other audio input/output interfaces and the like, [0050]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a camera and microphone at a user device in the system/method of Saliba-De Goes as suggested by Patel in order for users to capture video and audio content to share. One would be motivated to combine these teachings in order to enhance the collaborative interactions between users.

Regarding claim 19, Saliba-De Goes do not explicitly disclose the system of claim 18, wherein the first communication channel is further configured to communicate audio and/or video content generated by the video camera and/or the microphone, between the first and second digital content renderers.
	Patel teaches wherein a first communication channel is further configured to communicate audio and/or video content generated by the video camera and/or the microphone, between the first and second digital content renderers (multimedia components 135 may include microphones and cameras to gather audio and visual content that may transmitted to first electronic device via communication medium 130, [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a camera and microphone at a user device in the system/method of Saliba-De Goes as suggested by Patel in order for users to capture video and audio content to share. One would be motivated to combine these teachings in order to enhance the collaborative interactions between users.


15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saliba-De Goes in view of Li et al. (US 2013/0198298).

Regarding claim 11, Saliba-De Goes do not explicitly disclose the method according to claim 1 further comprising the step of measuring a time from the change in content rendered on the first digital content renderer to the rendering of the changed content on the second digital content renderer.  
	Li teaches a step of measuring a time from a change in content rendered on a first digital content renderer to rendering of the changed content on a second digital content renderer (the synchronization completion time dc=te-ts was measured, where “ts” was the time when a control action was received at the moderate device and “te” was the time when the corresponding seek was completed on the participant device, [0137]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate a synchronization completion time in the system/method of Saliba-De Goes as suggested by Li in order to determine a delay in synchronization. One would be motivated to combine these teachings to evaluate and take into account the delay time for synchronizing content between two devices.


16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saliba-De Goes in view of Antipa et al. (US 2016/0119413).

Regarding claim 13, Saliba-De Goes do not explicitly disclose the system of claim 12, wherein the at least one processor executes a virtual server.
	Antipa teaches wherein at least one processor executes a virtual server (web management system 108 may be a virtual server implemented using multiple computing systems, [0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a virtual server in the system/method of Saliba-De Goes in order to more efficiently make use of network resources. One would be motivated to combine these teachings as virtual servers can be more cost-effective and provide faster resource control.


17.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saliba-De Goes in view of Waxman et al. (US 2015/0120825).

Regarding claim 16, Saliba-De Goes do not explicitly disclose the system according to claim 12 wherein the first digital content renderer and the second digital content renderer are WebRTC compliant browsers.  
Waxman teaches wherein a first digital content renderer and a second digital content renderer are WebRTC compliant browsers (Web Real-Time Communications (WebRTC) is an ongoing effort to develop industry standards for integrating real-time communications functionality into web clients, such as web browsers, to enable direct interaction with other web clients, [0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize WebRTC in the system/method of Saliba-De Goes as suggested by Waxman for integrating real-time communications functionality into web clients, such as web browsers. One would be motivated to combine these teachings to allow user devices to directly connect and enable browser-to-browser voice calling, video chat, and P2P file sharing without plugins.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451